Cope, J. delivered the opinion of the Court
Baldwin, J. concurring.
This is an appeal from an order setting aside a judgment. An order had been previously made by the Court, requiring the plaintiff to appear at a certain time and show cause why the judgment should not be set aside. It does not appear that a copy of this order was served either upon the plaintiff or his attorney, or that any notice was given of the time at which the matter was to be heard. The plaintiff did not appear, and the judgment was set aside. We think that under these circumstances the order was erroneous, and should be reversed. The cause is remanded for such further proceedings as the parties shall be advised to take.
Ordered accordingly.